Exhibit 10.7

 

ACTIVISION BLIZZARD, INC.

 

2007 INCENTIVE PLAN

 

NOTICE OF RESTRICTED SHARE UNIT AWARD

 

FOR FRENCH RESIDENT DIRECTORS

 

 

You have been awarded Restricted Share Units of Activision Blizzard, Inc. (the
“Company”), as follows:

 

·

 

Your name:  [

]

 

 

 

 

·

 

Total number of Restricted Share Units awarded:  5,000

 

 

 

 

 

·

 

Date of Grant:  [

]

 

 

 

 

·

 

Grant ID:  [

]

 

 

 

 

·

 

Your Award of Restricted Share Units is governed by the terms and conditions set
forth in:

 

·                  this Notice of Restricted Share Unit Award;

 

·                  the Restricted Share Unit Award Terms attached hereto as
Exhibit A (the “Award Terms”); and

 

·                  the Company’s 2007 Incentive Plan, the receipt of a copy of
which you hereby acknowledge.

 

·                  Schedule for Vesting:  Except as otherwise provided under the
Award Terms, the Restricted Share Units awarded to you will vest as follows,
provided you continuously serve as a member of the Board of Directors through
each such date:

 

Schedule for Vesting

 

Date of Vesting

 

No. of Restricted
Share Units Vesting at
Vesting Date

 

Cumulative No. of
Restricted Share Units
Vested at Vesting Date

 

 

 

 

 

 

 

3 months after Date of Grant

 

1,250

 

1,250

 

6 months after Date of Grant

 

1,250

 

2,500

 

9 months after Date of Grant

 

1,250

 

3,750

 

First anniversary of Date of Grant

 

1,250

 

5,000

 

 

·                  Please sign and return to the Company this Notice of
Restricted Share Unit Award, which bears an original signature on behalf of the
Company.  You are urged to do so promptly.

 

--------------------------------------------------------------------------------


 

·                  Please return the signed Notice of Restricted Share Unit
Award to the Company at:

 

 

Activision Blizzard, Inc.

 

3100 Ocean Park Boulevard

 

Santa Monica, CA 90405

 

Attn: Stock Plan Administration

 

You should retain the enclosed duplicate copy of this Notice of Restricted Share
Unit Award for your records.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

Ann E. Weiser

 

Chief Human Resources Officer

 

 

 

Date:

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

[Name of Grantee]

 

 

 

Date:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACTIVISION BLIZZARD, INC.

 

2007 INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AWARD TERMS

 

FOR FRENCH RESIDENT DIRECTORS

 

 

1.             Definitions.

 

(a)           For purposes of these Award Terms, the following terms shall have
the meanings set forth below:

 

 “Award” means the award described on the Grant Notice.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 9 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Disability” means “permanent and total disability” as defined in
section 22(e)(3) of the Code, as interpreted by the Company (with such
interpretation to be final, conclusive and binding for purposes of these Award
Terms).

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Grantee” means the recipient of the Award named on the Grant Notice.

 

“Grant Notice” means the Notice of Restricted Share Unit Award to which these
Award Terms are attached as Exhibit A.

 

“Plan” means the Activision, Inc. 2007 Incentive Plan, as amended from time to
time.

 

“Restricted Share Units” means units subject to the Award, which represent the
conditional right to receive Common Shares in accordance with the Grant Notice
and these

 

--------------------------------------------------------------------------------


 

Award Terms, unless and until such units become vested or are forfeited to the
Company in accordance with the Grant Notice and these Award Terms.

 

“Separation from Service” means separation from service within the meaning of
Section 409A of the Code.

 

“Vested Shares” means Common Shares to which the holder of the Restricted Share
Units becomes entitled upon vesting thereof in accordance with Section 2 or 3
hereof.

 

“Withholding Taxes” means any taxes, including, but not limited to, U.S. social
security and Medicare taxes, U.S. federal, state and local income taxes and any
non-U.S. taxes, required to be withheld under any applicable law.

 

(b)           Any capitalized term used but not otherwise defined herein shall
have the meaning ascribed to such term in the Plan.

 

2.             Vesting.  Except as otherwise set forth in these Award Terms, the
Restricted Share Units shall vest in accordance with the “Schedule for Vesting”
set forth on the Grant Notice.  Each Restricted Share Unit, upon vesting
thereof, shall entitle the holder thereof to receive one Common Share (subject
to adjustment pursuant to Section 9 hereof).

 

3.             Termination of Service.

 

(a)           Death or Disability.  In the event that Grantee incurs a
Separation from Service due to death or Disability, the Restricted Share Units
shall immediately vest as of the date of Grantee’s death or the first date of
Grantee’s Disability (as determined by the Committee), as the case may be.

 

(b)           Change of Control.  In the event that Grantee incurs a Separation
from Service pursuant to the terms of any business combination or similar
transaction involving the Company, the Restricted Share Units shall immediately
vest as of the date of such Separation from Service.

 

(c)           Other.  Unless the Committee determines otherwise, in the event
that Grantee incurs a Separation from Service for any reason not addressed by
Section 3(a) and 3(b) hereof, as of the date of such Separation from Service all
Restricted Share Units shall cease to vest and, with the exception of any Vested
Shares that have yet to settle pursuant to Section 7 hereof, shall immediately
be forfeited to the Company without payment of consideration by the Company.

 

4.             Tax Withholding.  The Company shall have the right to require
Grantee to satisfy any Withholding Taxes resulting from the vesting of any
Restricted Share Units, the issuance or transfer of any Vested Shares, the
payment of dividend equivalents in accordance with Section 6 hereof or otherwise
in connection with the Award at the time such Withholding Taxes become due. 
Unless the Company determines that any Withholding Taxes contemplated by this
Section 4 have to be satisfied in a particular manner under applicable law,
Grantee shall be entitled to satisfy any Withholding Taxes (a) by delivery to
the Company of a bank check or certified check or wire transfer of immediately
available funds; (b) with the Company’s consent, through the

 

A-2

--------------------------------------------------------------------------------


 

delivery of irrevocable written instructions, in a form acceptable to the
Company, that the Company withhold Vested Shares otherwise then deliverable
having a value equal to the aggregate amount of the Withholding Taxes (valued in
the same manner used in computing the amount of such Withholding Taxes); or
(c) with the Company’s consent, by any combination of (a) and (b) above. 
Notwithstanding anything to the contrary contained herein, (i) the Company or
any of its subsidiaries or affiliates shall have the right to withhold from
Grantee’s other compensation, if any, any Withholding Taxes contemplated by this
Section 4 and (ii) the Company shall have no obligation to deliver any Vested
Shares unless and until all Withholding Taxes contemplated by this Section 4
have been satisfied.

 

5.             Reservation of Shares.  The Company shall at all times reserve
for issuance or delivery upon vesting of the Restricted Share Units such number
of Common Shares as shall be required for issuance or delivery upon vesting
thereof.

 

6.             Dividend Equivalents.  In the event that any cash dividends are
declared and paid on Common Shares to which the holder of the Restricted Share
Units would be entitled upon vesting thereof, such holder shall be paid, on the
payment date for such dividend, the amount that such holder would have received
if the Restricted Share Units had vested, and the Common Shares to which such
holder was thereupon entitled had been issued and outstanding and held of record
by such holder, as of the record date for such dividend; provided, however, that
no such dividend equivalents shall be paid if the Restricted Share Units have
been forfeited to the Company in accordance with Section 3(c) hereof prior to
payment thereof.  Notwithstanding the foregoing, in no event shall any such
dividend equivalents be paid later than the 45th day following the fiscal year
in which the related dividends are paid.  For purposes of the time and form of
payment requirements of Section 409A of the Code, such dividend equivalents
shall be treated separately from the Restricted Share Units.

 

7.             Receipt and Delivery.  As soon as administratively practicable
(and, in any event, within 30 days) after the earlier of (i) the first
anniversary of the Date of Grant and (ii) the date of Grantee’s Separation from
Service, the Company shall (A) effect the issuance or transfer of the Vested
Shares, (B) cause the issuance or transfer of such Vested Shares to be evidenced
on the books and records of the Company, and (C) cause such Vested Shares to be
delivered to a Company-Sponsored Equity Account in the name of the person
entitled to such Vested Shares (or, with the Company’s consent, such other
brokerage account as may be requested by such person); provided, however, that,
in the event such Vested Shares are subject to a legend as set forth in
Section 13 hereof, the Company shall instead cause a certificate evidencing such
Vested Shares and bearing such legend to be delivered to the person entitled
thereto.

 

8.             Committee Discretion.  Except as may otherwise be provided in the
Plan, the Committee shall have sole discretion to (a) interpret any provision of
the Plan, the Grant Notice and these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Plan and the Award, and
(c) waive any conditions or rights of the Company under the Award, the Grant
Notice or these Award Terms.  Without intending to limit the generality or
effect of the foregoing, any decision or determination to be made by the
Committee pursuant to these Award Terms, including whether to grant or withhold
any consent, shall be made by the Committee in its sole and absolute discretion,
subject only to the terms of the Plan.  Subject to the terms of the Plan, the
Committee may amend the terms of the Award prospectively

 

A-3

--------------------------------------------------------------------------------


 

or retroactively; however, no such amendment may materially and adversely affect
the rights of Grantee taken as a whole without Grantee’s consent.  Without
intending to limit the generality or effect of the foregoing, the Committee may
amend the terms of the Award (i) in recognition of unusual or nonrecurring
events (including, without limitation, events described in Section 9 hereof)
affecting the Company or any of its subsidiaries or affiliates or the financial
statements of the Company or any of its subsidiaries or affiliates, (ii) in
response to changes in applicable laws, regulations or accounting principles and
interpretations thereof, or (iii) to prevent the Award from becoming subject to
any adverse consequences under Section 409A of the Code.

 

9.             Adjustments.  Notwithstanding anything to the contrary contained
herein, pursuant to Section 12 of the Plan, the Committee will make or provide
for such adjustments to the Award as are equitably required to prevent dilution
or enlargement of the rights of Grantee that would otherwise result from (a) any
stock dividend, extraordinary dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, or
(b) any change of control, merger, consolidation, spin-off, split- off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets, or issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing.  Moreover, in the event of any such transaction
or event, the Committee, in its discretion, may provide in substitution for the
Award such alternative consideration (including, without limitation, cash or
other equity awards), if any, as it may determine to be equitable in the
circumstances and may require in connection therewith the surrender of the
Award.

 

10.           Registration and Listing.  Notwithstanding anything to the
contrary contained herein, the Company shall not be obligated to issue or
transfer any Restricted Share Units or Vested Shares, and no Restricted Share
Units or Vested Shares may be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of or encumbered in any way, unless such transaction is in
compliance with (a) the Securities Act of 1933, as amended, or any comparable
federal securities law, and all applicable state securities laws, (b) the
requirements of any securities exchange, securities association, market system
or quotation system on which securities of the Company of the same class as the
securities subject to the Award are then traded or quoted, (c) any restrictions
on transfer imposed by the Company’s certificate of incorporation or bylaws, and
(d) any policy or procedure the Company has adopted with respect to the trading
of its securities, in each case as in effect on the date of the intended
transaction.  The Company is under no obligation to register, qualify or list,
or maintain the registration, qualification or listing of, Restricted Share
Units or Vested Shares with the SEC, any state securities commission or any
securities exchange, securities association, market system or quotation system
to effect such compliance.  Grantee shall make such representations and furnish
such information as may be appropriate to permit the Company, in light of the
then existence or non-existence of an effective registration statement under the
Securities Act of 1933, as amended, relating to Restricted Share Units or Vested
Shares, to issue or transfer Restricted Share Units or Vested Shares in
compliance with the provisions of that or any comparable federal securities law
and all applicable state securities laws.  The Company shall have the right, but
not the obligation, to register the issuance or transfer of Restricted Share
Units or Vested Shares or resale of Restricted Share Units or Vested Shares
under the Securities Act of 1933, as amended, or any comparable federal
securities law or applicable state securities law.

 

A-4

--------------------------------------------------------------------------------


 

11.           Transferability.  Except as otherwise permitted under the Plan or
this Section 11, the Restricted Share Units shall not be transferable by Grantee
other than by will or the laws of descent and distribution.  With the Company’s
consent, Grantee may transfer Restricted Share Units for estate planning
purposes or pursuant to a domestic relations order; provided, however, that any
transferee shall be bound by all of the terms and conditions of the Plan, the
Grant Notice and these Award Terms and shall execute an agreement in form and
substance satisfactory to the Company in connection with such transfer; and
provided, further that Grantee will remain bound by the terms and conditions of
the Plan, the Grant Notice and these Award Terms.

 

12.           Section 409A.

 

(a)           Payments contemplated with respect to the Award are intended to
comply with Section 409A of the Code, and all provisions of the Plan, the Grant
Notice and these Award Terms shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code.  Notwithstanding the foregoing, (i) nothing in the
Plan, the Grant Notice and these Award Terms shall guarantee that the Award is
not subject to taxes or penalties under Section 409A of the Code and (ii) if any
provision of the Plan, the Grant Notice or these Award Terms would, in the
reasonable, good faith judgment of the Company, result or likely result in the
imposition on Grantee or any other person of taxes, interest or penalties under
Section 409A of the Code, the Committee may, in its sole discretion, modify the
terms of the Plan, the Grant Notice or these Award Terms, without the consent of
Grantee, in the manner that the Committee may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such taxes,
interest or penalties; provided, however, that this Section 12 does not create
an obligation on the part of the Committee or the Company to make any such
modification.

 

(b)           Neither Grantee nor any of Grantee’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable with respect to the Award to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment.  Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to Grantee
or for Grantee’s benefit with respect to the Award may not be reduced by, or
offset against, any amount owing by Grantee to the Company.

 

(c)           Notwithstanding anything to the contrary contained herein, if
(i) the Committee determines in good faith that the Restricted Share Units do
not qualify for the “short-term deferral exception” under Section 409A of the
Code, (ii) Grantee is a “specified employee” (as defined in Section 409A of the
Code) and (iii) a delay in the issuance or transfer of Vested Shares to Grantee
or his or her estate or beneficiaries hereunder by reason of Grantee’s
“separation from service” (as defined in Section 409A of the Code) with the
Company or any of its subsidiaries or affiliates is required to avoid tax
penalties under Section 409A of the Code but is not already provided for by this
Award, the Company shall cause the issuance or transfer of such Vested Shares to
Grantee or Grantee’s estate or beneficiary upon the earlier of (A) the date that
is the first business day following the date that is six months after the date
of Grantee’s separation from service or (B) Grantee’s death.

 

A-5

--------------------------------------------------------------------------------


 

13.           Legends.  The Company may, if determined by it based on the advice
of counsel to be appropriate, cause any certificate evidencing Vested Shares to
bear a legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

14.           Nature of Grant.  By accepting the Award, Grantee acknowledges
that:

 

(a)           nothing contained in the Grant Notice or these Award Terms shall
be construed to confer upon Grantee any right to continued service on the Board
or derogate from any right of the Company’s stockholders to remove Grantee from
the Board at any time, with or without cause.

 

(b)           the Plan is established voluntarily by the Company, it is
discretionary in nature, and it may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan
and/or these Award Terms;

 

(c)           the grant of the Restricted Share Units is occasional and does not
create any contractual or other right to receive future grants of rights to
receive Common Shares, or benefits in lieu of rights to receive Common Shares,
even if rights to receive Common Shares have been granted repeatedly in the
past;

 

(d)           all decisions with respect to future grants of rights to receive
Common Shares, if any, will be at the sole discretion of the Company;

 

(e)           Grantee’s participation in the Plan is voluntary;

 

(f)            the Restricted Share Units are not part of normal or expected
compensation or salary for any purpose, including, without limitation, the
calculation of any severance, resignation, termination, redundancy, end of
service payment, bonus, long-service award, pension or retirement or welfare
benefit or similar payments, and in no event should the Restricted Share Units
be considered as compensation for, or relating in any way to, past services for
the Company;

 

(g)           the Restricted Share Unit grant and Grantee’s participation in the
Plan will not be interpreted to form an employment relationship with the Company
or with any subsidiary or affiliate of the Company;

 

(h)           the future value of the underlying Common Shares is unknown and
cannot be predicted with certainty;

 

A-6

--------------------------------------------------------------------------------


 

(i)            in consideration of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award (for any
reason whatsoever and whether or not in breach of any law) and Grantee
irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the Award, Grantee shall be
deemed irrevocably to have waived Grantee’s entitlement to pursue such claim;

 

(j)            the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding Grantee’s participation
in the Plan, or Grantee’s acquisition or sale of the underlying Common Shares;
and

 

(k)           Grantee is hereby advised to consult with Grantee’s own personal
tax, legal and financial advisors regarding Grantee’s participation in the Plan
before taking any action related to the Plan.

 

15.           Data Privacy.  Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Grantee’s personal data as described in the Grant Notice and these Award Terms
by and among the Company and any subsidiary or affiliate for the exclusive
purpose of implementing, administering and managing Grantee’s participation in
the Plan.

 

Grantee understands that the Company may hold certain personal information about
Grantee, including, without limitation, Grantee’s name, home address and
telephone number, date of birth, social insurance or other identification
number, nationality, any directorships held in the Company or any of is
subsidiaries or affiliates, any Shares owned, details of all Restricted Share
Units or any other entitlement to the Common Shares awarded, canceled,
exercised, vested, unvested or outstanding in Grantee’s favor, for the purpose
of implementing, administering and managing the Plan (the “Data”).

 

Grantee understands that Data will be transferred to the Equity Account
Administrator, which is assisting the Company with the implementation,
administration and management of the Plan.  Grantee understands that the
recipients of the Data may be located in Grantee’s country, or elsewhere, and
that any recipient’s country may have different data privacy laws and
protections than Grantee’s country.  Grantee understands that Grantee may
request a list with the names and addresses of any potential recipients of the
Data by contacting Stock Plan Administration.  Grantee authorizes the Company,
the Equity Account Administrator and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing Grantee’s participation in the Plan.  Grantee understands that the Data
will be held only as long as is necessary to implement, administer and manage
Grantee’s participation in the Plan.  Grantee understands that Grantee may, at
any time, view Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting Stock
Plan Administration in writing.  Grantee understands, however, that refusal or
withdrawal of consent may affect Grantee’s ability to participate in the Plan. 
For more information on the consequences of Grantee’s refusal to consent or

 

A-7

--------------------------------------------------------------------------------


 

withdrawal of consent, Grantee understands that Grantee may contact Stock Plan
Administration.

 

16.           No Rights as Stockholder.  No holder of Restricted Share Units
shall, by virtue of the Grant Notice or these Award Terms, be entitled to any
right of a stockholder of the Company, either at law or in equity, and the
rights of any such holder are limited to those expressed, and are not
enforceable against the Company except to the extent set forth in the Plan, the
Grant Notice and these Award Terms.

 

17.           Severability.  In the event that one or more of the provisions of
these Award Terms shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

18.           Governing Law and Venue.  To the extent that U.S. federal law does
not otherwise control, the validity, interpretation, performance and enforcement
of the Grant Notice and these Award Terms shall be governed by the laws of the
State of Delaware, without giving effect to principles of conflicts of laws
thereof.  For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by the Award or these
Award Terms, the parties submit to and consent to the exclusive jurisdiction of
the State of California and agree that such litigation shall be conducted only
in the courts of Los Angeles County, California or the federal courts of the
United States for the Central District of California and no other courts,
irrespective of where the Award is made and/or to be performed.

 

19.           Successors and Assigns.  The provisions of the Grant Notice and
these Award Terms shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and Grantee and, to the extent applicable, Grantee’s
permitted assigns under Section 11 hereof and Grantee’s estate or
beneficiary(ies) as determined by will or the laws of descent and distribution.

 

20.           Notices.  Any notice or other document which Grantee or the
Company may be required or permitted to deliver to the other pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed as follows:  (a) if to the Company, at its office at 3100 Ocean Park
Boulevard, Santa Monica, California 90405, Attn: Stock Plan Administration, or
such other address as the Company by notice to Grantee may designate in writing
from time to time; and (b) if to Grantee, at the address shown on the records of
the Company or such other address as Grantee by notice to the Company may
designate in writing from time to time.  Notices shall be effective upon
receipt.

 

21.           Conflict with Plan.  In the event of any conflict between the
terms of the Grant Notice or these Award Terms and the terms of the Plan, the
terms of the Plan shall control.

 

22.           Deemed Agreement.  By accepting the Award, Grantee is deemed to be
bound by the terms and conditions set forth in the Plan, the Grant Notice and
these Award Terms.

 

23.           Language Consent.  By  executing and submitting the Grant Notice,
Grantee confirms that he or she has read and understood the documents relating
to the Restricted Share

 

A-8

--------------------------------------------------------------------------------


 

Units (the Grant Notice, the Plan, and the Award Terms) which were provided in
the English language.  Grantee accepts the terms of these documents accordingly.

 

Consentement relatif à la langue utilisée: En signant et en renvoyant la
Notification d’Attribution, le Bénéficiaire confirme qu’il ou qu’elle a lu et
compris les documents afférents aux Attributions Gratuites d’Actions (la
Notification d’Attribution, le Plan et les Termes de l’Attribution) qui sont
produits en langue anglaise. Le Bénéficiaire accepte les termes de ces
documents  en connaissance de cause.

 

A-9

--------------------------------------------------------------------------------